Allen Pfeiffer    All objections to deposition designations are overruled except
                  the following, which are sustained:
                      • 240:14–16, 21–25
                      • 241:1–25
                      • 242:1–10, 16–19, 23–25
                      • 243:1–8
                      • 254:10–25
                      • 255:1–4
Andrew Swope      All objections to deposition designations are overruled except
                  the following, which are sustained:
                      • 73:10–14
Timothy Devine    All objections to deposition designations are overruled.
Tammy Hamzepour   All objections to deposition designations are overruled except
                  the following, which are sustained:
                      • 38:19–25
                      • 39:1–4
Robert Major      All objections to deposition designations are overruled except
                  the following, which are sustained:
                      • 63:19–25
                      • 64:1–9, 19–25
                      • 65:1–18
J.F. Morrow       There were no objections to J.F. Morrow’s deposition
                  designations.
Sharon Maki       All objections to deposition designations are overruled except
                  the following, which are sustained:
                      • March 23, 2016 Deposition:
                             o 151:1–4, 6–25
                             o 152:1–2
                             o 153:2–4, 7–11, 21–25
                             o 154:1–7, 12–18, 22–25
                             o 155:1–5, 7–8, 11–25
                             o 156:1–10, 12, 15–25
                             o 157:1–4, 7–25
                             o 158:1–5, 7–8, 11–25
                             o 159:1–3, 6–24
                             o 160:1, 4–9, 12, 14–16, 19, 22–25
                             o 161:1, 4, 6–9, 11
                      • April 11, 2019 Deposition:
                             o 128:9–12, 19–25
                             o 129:1–25
                             o 130:1–15
                             o 131:13–16, 18–25
                                   2
                                  o   132:1–2, 5–7, 22–25
                                  o   133:1
                                  o   145:3–9
                                  o   174:5–11, 15–18
                                  o   220:22–25
                                  o   221:1–3, 7–10, 12–14, 18–24
                                  o   222:1–7, 12–14

                        Exhibits:
                           • The following exhibits are received into evidence:
                                  o DTX-082
                                  o DTX-083
                                  o DTX-085
                                  o DTX-102
                                  o DTX-787
                           • The following exhibits are not received into evidence:
                                  o DTX-050


      The remaining witnesses—Bradford Cornell, Leigh Ann Richardson, Kathy

Meadows, Lori Zaloumis, Frank Sillman, and Yvonne Flitton—will be addressed in a

subsequent order.


IT IS SO ORDERED.



Dated: March 30, 2020                        s/Susan Richard Nelson
                                             Susan Richard Nelson
                                             United States District Judge




                                         3
